In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-06-00227-CR

______________________________



DAVID WAYNE ROSSON, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 102nd Judicial District Court

Red River County, Texas

Trial Court No. CR00882







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	David Wayne Rosson appeals from the order placing him on deferred adjudication for the
offense of indecency with a child.  We dismiss Rosson's appeal for want of jurisdiction.
	The trial court filed a certification, in accordance with Rule 25.2(a)(2), that Rosson "waived
the right of appeal."  Rule 25.2(a)(2) states, in pertinent part: 
		(2) . . . A defendant in a criminal case has the right of appeal under Code of
Criminal Procedure article 44.02 and these rules.  The trial court shall enter a
certification of the defendant's right of appeal in every case in which it enters a
judgment of guilt or other appealable order.
Tex. R. App. P. 25.2(a)(2).  If a certification showing that the defendant has the right of appeal is not
made a part of the appellate record, we must dismiss the case unless the record affirmatively
indicates that an appellant may have the right of appeal.  Tex. R. App. P. 25.2(d); see Greenwell v.
Court of Appeals for Thirteenth Judicial Dist., 159 S.W.3d 645, 649 (Tex. Crim. App. 2005); Dears
v. State, 154 S.W.3d 610, 612 (Tex. Crim. App. 2005).  We have examined the clerk's record to
determine whether the trial court's certification is defective.  See Dears, 154 S.W.3d at 613.  Nothing
in the record indicates the certification is defective. This Court lacks jurisdiction over this appeal. (1)


	We dismiss the appeal for want of jurisdiction.

						Jack Carter
						Justice

Date Submitted:	January 29, 2007
Date Decided:		January 30, 2007

Do Not Publish
1. The negotiated plea agreement in this case demonstrates that Rosson's waiver of appeal was
done knowingly, voluntarily, and intelligently.  See Ex parte Delaney, 207 S.W.3d 794 (Tex. Crim.
App. 2006) ("One way to indicate that the waiver was knowing and intelligent is for the actual
punishment or maximum punishment to have been determined by a plea agreement when the waiver
was made.").


allowing Ridgeway to testify.
	We affirm the judgment.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	January 2, 2003
Date Decided:		February 6, 2003

Do Not Publish